UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [_] Check the appropriate box: [_] Preliminary Information Statement [_] Confidential, for Use of the Commission (only as permitted by Rule 14c-5(d)(2)) [X] Definitive Information Statement [_] Definitive Additional Materials THE CUSTOM RESTAURANT & HOSPITALITY GROUP, INC. (Name of Registrant Specified In Its Charter) WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. (Name of Person(s) Filing Information Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [_] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: 0 Total fee paid: 0 [_] Fee paid previously with Preliminary materials. [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing fee for which the offsetting fee was paid previously.Identify the previous filing by registration filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No. (3)Filing Party: Date Filed:July 27, 2009 THE CUSTOM RESTAURANT & HOSPITALITY GROUP, INC. 339 North Highway 101 Solana Beach, CA 92075 NOTICE OF ACTION TO BE TAKEN PURSUANT TO THE WRITTEN CONSENT OF STOCKHOLDERS July 27, 2009 To the Stockholders of the Custom Restaurant & Hospitality Group, Inc.: NOTICE IS HEREBY GIVEN that the holders of a majority of the outstanding shares in the common stock of the Custom Restaurant & Hospitality Group, Inc. (“we”, “us”, “our” or similar terms) have, by written consent in lieu of a special meeting of our stock holders, approved an amendment to our Articles of Incorporation to increase the total number of shares of authorized stock of the corporation, increase the number of shares of common stock of the corporation, create a class of preferred stock and implement a one for twenty (1:20) reverse stock split of the Corporation’s common stock. The Amendment is expected to be effected on or about August 17, 2009. The attached Information Statement is being circulated to provide you with notice that stockholders holding a majority of the voting power of our common stock have, by written consent, approved of the Amendment.No further vote or action by our stockholders is required.Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the Amendment cannot become effective until twenty (20) days after the date this Information Statement is mailed to our stockholders. This Notice and the attached Information Statement are being sent to you for informational purposes only, and you are not being asked to take any action with respect to the Amendment. By:/s/ Robert Jennings Robert Jennings Chief Executive Officer and Member of the Board of Directors DEFINITIVE INFORMATION STATEMENT THE CUSTOM RESTAURANT & HOSPITALITY GROUP, INC. a Nevada corporation 339 N. Highway 101 Solana Beach, California92075 WE ARE NOT ASKING YOU FOR A PROXY
